DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8 December 2021 has been entered.  Claims 1-9 and 11-14 remain pending in the application.  Claim 10 has been canceled, and claims 2-9 and 12-13 were previously withdrawn as being directed to a nonelected invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi (US 2018/0168117).
Regarding claim 1, Noguchi teaches an emitter (120) to be disposed on an inner wall of a tube (110, see fig. 1B) including a discharge port (112), for regulating discharge of irrigation liquid from an inside of the tube to an outside of the tube via the discharge port (par. 34), comprising an intake portion 
a recess (171) and a film (140), 
the film is fixed in a state of covering an inner space of the recess (par. 48, fig. 6), 
a region of the film covering the inner space of the recess is a diaphragm portion (142, see par. 48 and fig. 6), 
the recess has a through hole (173) on its bottom surface (fig. 6), 
the through hole of the recess communicates with the discharge portion (par. 57; fig. 5B), 
the recess has a slit (175) communicating with the through hole on its bottom surface, 
an edge portion (172) forming an upper surface-side opening of the through hole on the bottom surface of the recess, excluding the slit, is a valve seat portion for the film (fig. 6B, 6C); 
in a state where the emitter is disposed in the tube, when no liquid is present in the tube, the diaphragm portion of the film is not in contact with the valve seat portion (par. 59-66; fig. 6A), and when the liquid is present in the tube, the diaphragm portion of the film can be in contact with the valve seat portion in accordance with a pressure of the liquid (par. 59-66; fig. 6B); and the diaphragm portion of the film comes into contact with an entire valve seat portion with a time difference (par. 59-66; fig. 6C); and,
wherein the upper surface-side opening of the recess and the upper surface-side opening of the through hole satisfy the following condition (3): Condition (3): A number of the through hole communicating with the discharge portion in the recess is one (par. 57; fig. 3B - through hole 174 connects to recess 181 via the second pressure reduction channel, 191, only through hole 173 communicates directly with the discharge portion), and in an axial direction of the recess, a center of the upper surface-side opening of the recess and a center of the upper surface-side opening of the through 
	Regarding claim 14, Noguchi teaches a drip irrigation tube (100) comprising: a tube (110); and the emitter (120) described regarding claim 1, the tube includes a discharge port (112) for discharging an irrigation liquid, the emitter is disposed on an inner wall of the tube at a site including the discharge port (fig. 1A, 1B), and the discharge portion of the emitter and the discharge port of the tube correspond to each other (par. 58).
Response to Arguments
Applicant’s argument with respect to claim(s) 1 has been considered but is moot because the argument does not apply to the interpretation of Noguchi being used in the current rejection.  Therefore, Noguchi is interpreted to teach each and every limitation of amended claim 1, as explained in the rejection above.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752